 Case: 4:19-cr-00043-AGF-NAB Doc. #: 5 Filed: 01/16/19 Page: 1 of 2 PageID #: 9
                                                                                      FILED
                                                                                   JAN 16 2019
                             UNITED STATES DISTRICT COURT                       U. S. DISTRICT COURT
                                                                              EASTERN DISTRICT OF MO
                             EASTERN DISTRICT OF MISSOURI                             ST.LOUIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
              Plaintiff,                        )          (

                                                )
v.                                              )   No.            4:19CR00043 AGF/NAB
                                                )
CHARLES C. JONES,                               )
                                                )
              Defendant.                        )


                MOTION FOR PRE-TRIAL DETENTION AND HEARING

      . Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Thomas J. Mehan, Assistant

.United States Attorney for said District, and moves the Court to order defendant detained pending

trial, and· further requests that a detention hearing be held three (3) days     fro~   the date of

defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, Section 3141, et seq.

        As and for its grounds, the Government states as follows:

        1.     Defendant is charged with:
                                                               ;
        (a)    an offense for which a maximum term of imprisonment of~en years or more is

               prescribed in the Controlled Substances Act (Title 21, United States Code,

               Section 801, et seq.), specifically Title 21,,United States Code Section 84l(a)(l).

        2.     Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

Code, Section 3142(e)(3) that there are no conditions or combination of conditions which will

reasonably assure the appearance of the defendant as required, and the safety of any other person

and the community;
 Case: 4:19-cr-00043-AGF-NAB Doc. #: 5 Filed: 01/16/19 Page: 2 of 2 PageID #: 10



       3.      There is a serious risk that the defendant will flee;

       WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant's appearance as required and the safety of any other person and the community

and the Government requests this Court to order defendant detained prior to trial, and further to

order a detention hearing three (3) days from the date of defendant's initial appearance.



                                                  Respectfully submitted,

                                                  JEFFREY B. JENSEN
                                                  United States Attorney

                                                  s/Thomas J. Mehan
                                                  THOMAS J. MEHAN, #28958MO
                                                  Assistant United States Attorney
